DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Amendment
The Amendment filed on 5/16/2022 has been entered. Claims 1, 2 and 4-22 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-11 with respect to claims 1-2 and 4-22 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Park (US PGPub 2019/0094827).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US PGPub 2019/0094827).

Regarding claims 1, 10 and 16, Park teaches a method of generating a contextually-aware digital twin of a first building (Park, see paragraph 0133, device manager 302 manages virtual representations of various devices that communicate with building management system 102. The virtual representations may be a type of smart entity (e.g., “digital twins” or “shadows”) that represent physical devices and can be stored in entity storage 330),  comprising:
receiving, by a computing device, received information about an asset comprising one or more Internet of Things (IoT) devices residing in one or more physical spaces associated with the first building (Park, see paragraphs 0099, 0102 and 0111, Software defined gateway 212 can receive the IT data and OT data via communications interface 204. IT data may include data that describes various entities (e.g., people, spaces, devices, etc.) and the relationships therebetween. OT data may include data that is generated and/or updated in real-time as a result of operating the systems and devices that provide data to building management system 102);
constructing from the received information, by the computing device, a graph representation of each of the assets for the first building (Park, see paragraph 0116, software defined gateway 212 uses or creates an entity graph when organizing the timeseries data);
discovering a discovered IoT device connected to an associated network using a first communication protocol (Park, see paragraph 0206, when raw data and/or timeseries data is received from a device of a building subsystem, transformation service 1108 may determine an identifier of the device from the received data at block 1305. If a match does not exist from the comparison at block 1315, transformation service 1108 may invoke registration service to register the device at block 1320);
translating from the first communication protocol to a translated communication protocol, by the computing device, discovered information about the discovered IoT device (Park, see paragraph 0137, software defined gateway 212 is shown to include northbound protocol adaptors 336, southbound protocol adaptors 342, core services 338, and API services 340. Southbound protocol adaptors 342 may be responsible for the discovery of connected sub-systems including sensors and actuators and for collecting data. Southbound protocol adaptors 342 can be configured to communicate and translate data using building automation systems protocols (e.g., BACnet, Modbus, LonWork, C-Bus, KNZ, DALI, ADX, etc.), industrial control protocols (e.g., MTConnect, OPC, OPC-UA, etc.), process automation protocols (e.g., HART, Profibus, etc.), home automation protocols, or any of a variety of other protocols);
communicating with a cloud platform via the translated communication protocol for further processing (Park, see paragraph 0148, northbound protocol adaptors 336 are responsible for sending data to cloud services via a standard protocol such as HTTP(S), AMQP and/or MQTT);
determining from the translated discovered information whether the discovered IoT device is stored in the graph representation of the first building (Park, see paragraph 0206, when raw data and/or timeseries data is received from a device of a building subsystem, transformation service 1108 may determine an identifier of the device from the received data at block 1305. At block 1310, transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the device);
when the discovered IoT device is not stored in the graph representation, identifying a discovered point, a discovered controller, and a discovered location associated with the discovered IoT device (Park, see paragraphs 0099, 0165, 0206, If a match does not exist from the comparison at block 1315, transformation service 1108 may invoke registration service to register the device at block 1320. IT data may include an entity graph that describes the relationships between spaces, equipment, and other entities (e.g., chiller A provides chilled fluid to air handling unit B, air handling unit B provides airflow to room C, temperature sensor D located in room C, person E part of employee team F, floor G contains room C, etc.). the static attributes of point entity 1024 are shown to include a point name attribute (e.g., “AI 201-1”), a point type (e.g., “analog input”), a unit of measure (e.g., “Degrees F.”), and a data source (e.g., “Sensor 1”)); and
modifying the graph representation to include the discovered point, the discovered controller, the discovered location, and the associated network (Park, see paragraph 0207, If the corresponding data entity exists, management service 1106 may update the data entity corresponding to the dynamic attribute from the data at block 1345. Then, transformation service 1108 may update or regenerate the entity graph or entity data at block 1350, and process 1300 may end).

Regarding claims 2, 11 and 17, Park teaches further comprising:
translating from a second communication protocol to an Internet Protocol, by the computing device, the received information about the asset, wherein the first and second communication protocols are different (Park, see paragraph 0137, software defined gateway 212 is shown to include northbound protocol adaptors 336, southbound protocol adaptors 342, core services 338, and API services 340. Southbound protocol adaptors 342 may be responsible for the discovery of connected sub-systems including sensors and actuators and for collecting data. Southbound protocol adaptors 342 can be configured to communicate and translate data using building automation systems protocols (e.g., BACnet, Modbus, LonWork, C-Bus, KNZ, DALI, ADX, etc.), industrial control protocols (e.g., MTConnect, OPC, OPC-UA, etc.), process automation protocols (e.g., HART, Profibus, etc.), home automation protocols, or any of a variety of other protocols).

Regarding claims 4, 12 and 18, Park teaches further comprising:
determining, based on an identification of a device connected to a network, whether the device is stored in the graph representation of the first building (Park, see paragraph 0206, when raw data and/or timeseries data is received from a device of a building subsystem, transformation service 1108 may determine an identifier of the device from the received data at block 1305);
based on a determination that the device is not stored in a graph database of the first building, identifying the device as a new device (Park, see paragraph 0206, If a match does not exist from the comparison at block 1315, transformation service 1108 may invoke registration service to register the device at block 1320);
determining, one or more points corresponding to a sensor or an actuator of the new device (Park, see paragraph 0207, If not, management service 1106 may create a data entity for the dynamic attribute and an instance of a corresponding relational object (e.g., isLinked) to define the relationship between the dynamic attribute and created data entity at block 1340. If the corresponding data entity exists, management service 1106 may update the data entity corresponding to the dynamic attribute from the data at block 1345);
identifying, based on the one or more points of the new device, at least one controller, at least one location, and at least one network that is associated with the new device (Park, see paragraph 0207, If not, management service 1106 may create a data entity for the dynamic attribute and an instance of a corresponding relational object (e.g., isLinked) to define the relationship between the dynamic attribute and created data entity at block 1340. If the corresponding data entity exists, management service 1106 may update the data entity corresponding to the dynamic attribute from the data at block 1345); and
storing the one or more points, the at least one controller, the at least one location, and the at least one network associated with the new device in the graph representation of the first building (Park, see paragraph 0207, Then, transformation service 1108 may update or regenerate the entity graph or entity data at block 1350, and process 1300 may end).

Regarding claims 5 and 13, Park teaches wherein the one or more devices of the asset are connected to a Building Automation Control (BAC) network (Park, see paragraph 0138, southbound protocol adaptors 342 are configured to communicate and translate data received by software defined gateway 212 in the BACnet communications protocol. BACnet is a communications protocol for building automation and control networks and may be used by a variety of building equipment and other devices in building management system 102. The BACnet protocol defines a variety of different standard object types as well as standard attributes of the defined object types).

Regarding claims 6, 14 and 19, Park teaches wherein the at least one location comprises a physical or logical location associated with the one or more physical spaces of the first building, and wherein the one or more locations comprise at least one of an identification of a floor, a longitude-latitude coordinate, a space, an elevation, a zone, a space zone, and an identification of an occupant of the one or more physical spaces (Park, see paragraph 0117, a conference room entity may be a virtual representation of a physical conference room space within a building. The conference room entity may include a variety of attributes that describe the conference room. For example, the conference room may include a “location” attribute that describes where the conference room is located, a “contains” attribute that identifies one or more systems or devices of equipment contained within the conference room, a “contained within” attribute that identifies a floor or building that contains the conference room, a “temperature” attribute that indicates the current air temperature of the conference room, an “occupancy” attribute that indicates whether the conference room is occupied or unoccupied, or any of a variety of other attributes).

Regarding claim 7, Park teaches wherein the graph representation of the building comprises a label property graph representation (Park, see paragraph 0210, Referring to FIG. 14, entity graph 1400 shows the relationship between temperature sensor 1412 and related entities via relational objects (e.g., feeds, hasPoint, hasPart, Controls, etc.)).

Regarding claim 8, Park teaches wherein the points comprise at least one of a setpoint or a schedule (Park, see paragraph 0187, the entity graph 1200 for thermostat 1202 shows that the “target indoor temperature” attribute (dynamic attribute) 1244 isLinked (relational attribute) 1246 to the data entity AO 101-01 (data entity) 1248. AO 101-01 data entity 1248 isAKindOf (relational attribute) 1250 SetPoint Command (class entity) 1252).

Regarding claims 9, 15 and 20, Park teaches wherein the identifying of the at least one controller associated with the new device is based on information generated by training a machine learning algorithm on one or more previously generated graph representations of the first building (Park, see paragraph 0129, Enterprise control application 236 can use the derived timeseries data to perform various control activities. For example, enterprise control application 236 can use the derived timeseries data as input to a control algorithm (e.g., a state-based algorithm, an extremum seeking control (ESC) algorithm, a proportional-integral (PI) control algorithm, a proportional-integral-derivative (PID) control algorithm, a model predictive control (MPC) algorithm, a feedback control algorithm, a deep learning or reinforcement learning algorithm, an artificial intelligence (AI) based control algorithm, etc.) to generate control signals for building systems 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2019/0094827) in view of Vigano (US PGPub 2017/0011318).

Regarding claim 21, Park teaches the above yet fails to teach wherein the further processing is performed on the translated discovered data via the translated communication protocol to obtain a pattern for providing a recommendation on a second building, wherein the first building and the second building are different.
Then Vigano teaches wherein the further processing is performed on the translated discovered data via the translated communication protocol to obtain a pattern for providing a recommendation on a second building, wherein the first building and the second building are different (Vigano, see paragraph 0094, Changes to the business model may include expanding the services from connected equipment stage 702. Predictive analytics may be used to forecast a future electricity bill for the building based on historical data for other buildings in the region). A manufacturer, distributor, or service provider can use the information provided by MSPR platform 402 to guarantee equipment uptime (e.g., 95% uptime) or indoor temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with automated monitoring and service provider recommendation platform for hvac equipment of Vigano, because doing so would make Park more efficient in creating usage reports for sales, marketing and product development to improve quality and create better pricing and product positioning (Vigano, see paragraph 0078).

Regarding claim 22, Park in view of Vigano teaches further comprising: obtaining the translated discovered data only from the first building (Park, see paragraph 0170, Entity service 226 registers and manages various buildings (e.g., 110-140), spaces, persons, subsystems, devices (e.g., devices 112-146), and/or other entities in building management system 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443